DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed September 20, 2021, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elian et al. (US2015/0226810A1).


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US2015/0226810A1).

	As to claim 1, Elian discloses a battery comprising an electrode body, and an exterior body including an inner region configured to house the electrode body, (see… The battery cell 100 comprises a housing 110, inside which a wound stack 120 may comprise, for instance, an electrode material, [0031]).
	and the battery includes a temperature detector (sensor arrangement (200)) [0040] placed so as to extend from the inner region (first area (710) [0102], Figure 12) to an outer region (second area (720) [0102], Figure 12) of the exterior body,
	 the temperature detector includes a detector portion placed in the inner region  and configured to detect a temperature of the electrode body, (The sensor arrangement (200) comprises a substrate (230) on which at least one sensor(240),  please note the detector portion consist of both the substrate (230) in the first region (710) and sensor (240),  and a control circuit (700) is mounted [0095]…The sensor (240) may, for instance, comprise a temperature sensor [0076], Figure 12)
	and a signal wire connected to the detecting portion, (At least one sensor (240) to the control circuit (700). For instance, the substrate may comprise at least one patterned electrically conductive layer, which forms one or more conductive lines (750-1), (750-2) to couple the two sensors (240-1), (240-2) depicted in FIG. 12 to the control circuit (700). [0105]).
	the electrode body includes an insulating protective layer on a side thereof, (The battery cell (110) comprises a stack (120) of electrode materials including, for instance, a cathode material and an anode material along with an optional separator arranged in between the cathode and anode materials [0092]). Where the separator would provide an insulating protective layer between the electrode body and the aluminum housing (110) [0031].
	and the detector portion is placed on a surface of the insulating protective layer. (see…Figure 12)

    PNG
    media_image1.png
    628
    1165
    media_image1.png
    Greyscale

(Elian Figure 1 annotated)
	As to claim 2, the rejection of claim 1 is incorporated, Elian discloses the detector portion is covered with a coating layer. (The sensor arrangement (200) is essentially completely covered by a protective cover layer (400) [0068]).

	As to claim 3, the rejection of claim 1 is incorporated, Elian discloses the temperature detector includes a plurality of the detector portions. (The sensor arrangement 200 comprises three sensors (240-1), (240-2), (240-3) [0047]).

	As to claim 4, the rejection of claim 1 is incorporated, Elian discloses the battery includes at least a first electrode body and a second electrode body as a plurality of the electrode bodies, (see…A battery cell 100 as the one depicted in FIG. 1 is typically manufactured by providing the stack 120 into the housing 110 with the electrodes 130 being electrically coupled to the respective electrode materials of the stack 120. [0033]… other forms of battery cells include a battery cell 100 based on pouch cells [0036])
	the first electrode body includes an electrode tab P, (The battery cell 100 further comprises a first electrode (130-1) [0032]),
	the second electrode body includes an electrode tab R (and a second electrode (130-2) [0032])
having an opposite polarity to the electrode tab P, (…the electrodes 130 being electrically coupled to the respective electrode materials of the stack 120 [0033]) Where being coupled to the respective electrodes materials provides for opposite polarity.
	the electrode tab P and the electrode tab R are connected in the inner region. (see… The electrodes 130 may be coupled to the electrode material of the stack 120 [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Elian et al. (US2015/0226810A1).


	As to claim 5, the rejection of claim 4 is incorporated, Elian discloses the first electrode body and the second electrode body are stacked along a thickness direction via an insulating member, (The battery cell 100 comprises a housing 110, inside which a wound stack 120 may comprise, for instance, an electrode material, an active material, a separator, a further active material and a further electrode material. [0031])
	and the first electrode body and the second electrode body respectively include: an anode current collector, a first anode layer, a first separator layer, a first cathode layer, and a first cathode current collector, placed in this order from one surface of the anode current collector, and a second anode layer, a second separator layer, a second cathode layer, and a second cathode current collector, placed in this order from another surface of the anode current collector. (see… The battery cell 110 comprises a stack 120 of electrode materials including, for instance, a cathode material and an anode material along with an optional separator arranged in between the cathode and anode materials. [0092]) 
	The order of the anode and cathode provided they are insulated from each other will not change the function of the battery therefore it should be noted, it has been held that if a claimed invention reads on the prior art except with regard to the position of a component of a device, the invention is unpatentable if switching the position of the component would have not modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, switching the positions of the inlet and outlet ports would not modify the operation of the device, which is to allow for there-circulation of the water to be treated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	Suzuki et al. (JP4810990B2) Unit cell with Temperature detecting element.

	Ito et al. (US20180151922A1) Electrode body with outer separator with tape.

	Kim et al. (US20130143084A1) Electrode body in pouch cell.

	Kaneta et al. (US2005/0130037A1) Battery with temperature sense.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728